UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-2247


EVERETTA   ABERDEEN,   a/k/a   Victoria   Taylor,   a/k/a   Everetta
Jenkins,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 16, 2010                 Decided:   August 24, 2010


Before KING, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Liam Ge, LIAMSLAW, Columbia, Maryland, for Petitioner.  Tony
West, Assistant Attorney General, John S. Hogan, Senior
Litigation Counsel, Michael C. Heyse, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Everetta       Aberdeen,      a       native    and    citizen       of   Sierra

Leone,     petitions       for     review       of    an     order    of    the     Board      of

Immigration     Appeals         (“Board”)       dismissing      her     appeal      from      the

immigration     judge’s         denial     of    her      request    for    adjustment         of

status.     Finding no reversible error, we deny the petition for

review.

              In her brief before this court, Aberdeen argues that

the   Board    erred       in    placing    the       burden    of     proof      on    her   to

establish     that    her       marriage    to       an   American     citizen      was      bona

fide.     We review legal issues de novo, “affording appropriate

deference      to    the     BIA’s     interpretation           of    the    INA       and    any

attendant regulations.”               Li Fang Lin v. Mukasey, 517 F.3d 685,

691-92 (4th Cir. 2008).

              It is clear that the Department of Homeland Security

(“DHS”) initially had the burden of proving that Aberdeen was

removable     by     clear      and   convincing           evidence.        See     8    U.S.C.

§ 1229a(c)(3)(A)        (2006).          The        DHS    easily     met    this       burden,

however,    through        Aberdeen’s      admissions         before       the   immigration

judge.     As noted by the Board, Aberdeen conceded that she was

removable under 8 U.S.C. § 1227(a)(1)(D)(i) (2006), as an alien

whose status was terminated after admission or adjustment of

status as a conditional permanent resident.                             The burden then



                                                2
shifted to Aberdeen to demonstrate her eligibility for relief

from removal.     See 8 C.F.R. § 1240.8 (2010).

           In    order     to     establish          a    prima        facie     case     for

adjustment of status, the relief that Aberdeen sought in this

case, an applicant must demonstrate that she is admissible to

the   United    States.     8     U.S.C.       §    1255(a)    (2006);         Hussain    v.

Gonzales, 477 F.3d 153, 157 (4th Cir. 2007).                               Pursuant to 8

U.S.C. § 1182(a)(6)(C)(i) (2006), “[a]ny alien who, by fraud or

willfully misrepresenting a material fact, seeks to procure (or

has   sought     to     procure    or      has       procured)         a    visa,       other

documentation,     or    admission      into        the   United       States     or    other

benefit    provided       under      this           chapter       is       inadmissible.”

Accordingly,     the    Board   properly           concluded   that,        in    order    to

establish eligibility for adjustment of status, Aberdeen carried

the burden of proving that her marriage was bona fide and that

she was not inadmissible under § 1182(a)(6)(C)(i).                               See Hashmi

v. Mukasey, 533 F.3d 700, 702-04 (8th Cir. 2008); Kirong v.

Mukasey, 529 F.3d 800, 803-04 (8th Cir. 2008). ∗


      ∗
       Although Aberdeen denied that she was removable as an
alien who had engaged in marriage fraud, the denial of this
charge of removability did not relieve Aberdeen of her
obligation   to  separately  establish  her   eligibility  for
adjustment of status.    Again, in order to demonstrate such
eligibility, Aberdeen bore the burden of establishing that she
was not inadmissible as an alien who had engaged in marriage
fraud.



                                           3
              Additionally,     based    on     a   thorough    review    of   the

record, we find no error in the Board’s conclusion that Aberdeen

failed to credibly establish the bona fides of her marriage and

was therefore ineligible for adjustment of status.                 We therefore

deny   the    petition   for    review    for   the   reasons   stated    by   the

Board.       In re: Aberdeen (B.I.A. Sept. 29, 2009).                 We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in    the     materials    before    the    court   and

argument would not aid the decisional process.

                                                                PETITION DENIED




                                         4